SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and natural gas production in January Rio de Janeiro, February 29, 2016 – Petróleo Brasileiro S.A. – Petrobras informs that its average oil and natural gas production amounted to 2.47 million barrels of oil equivalent per day (boed) in Brazil and 183,000 boed abroad, totaling 2.65 million barrels boed. Oil production averaged 2 million barrels per day (bpd) in Brazil and 92,000 bpd abroad. Average daily production in the pre-salt province reached 1.03 million boed, while pre-salt oil output operated by Petrobras averaged 822,000 bpd. Natural gas production in Brazil, excluding liquefied volume, averaged 74.1 million m³/day. The company’s oil and gas output in January was 7.1 % down on the previous month (2.66 million boed), primarily due to scheduled maintenance stoppages in some high-production platforms, notably P-58 (Parque das Baleias, with current output of around 120,000 bpd), FPSO Cidade de Mangaratiba (Lula, with current output of around 130,000 bpd) and P-48 (Barracuda/Caratinga, with current output of around 50,000 bpd). Oil and gas production abroad In January, oil production abroad averaged 92,000 bpd, 4.2% less than the month before, chiefly due to the stoppage of production in the Agbami field in Nigeria for maintenance (already concluded) and the energy cuts due to heavy rainfall in the Medanito field in Argentina. Natural gas production averaged 15.5 million m³/d, a 4.3% reduction over the previous month, most of which in the Hadrian South field, in the United States, due to the stoppage to modify the platform’s gas plant. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 29, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
